Title: To James Madison from Peder Blicherolsen, 11 April 1803 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


11 April 1803, Philadelphia. Has just received two royal ordinances from Copenhagen, one detailing quarantine regulations for Americans and the other stipulating laws and rules prescribed for Danish and all other ships. Has had the former translated in full and seven articles connected with and explanatory of it extracted from the latter. Encloses translations. Believes a knowledge of them should be publicly diffused throughout the U.S. and suggests that JM order the “editor of the National Gazette” to publish them and to recommend that they be printed in other newspapers. Adds in a postscript that he departs 12 Apr. with Thornton for New York and Boston in an attempt to reestablish his health and to see the northern states before leaving the U.S. Expects to return in “about three weeks” to New York, where he will probably remain for eight or ten days before departing for Washington to call on JM and the president. Will be pleased to execute any commands of JM or Mrs. Madison in the above places and will take care that no orders sent him will miss him on the road.
 

   
   RC and enclosures (DNA: RG 59, NFL, Denmark, vol. 1). RC 3 pp. Docketed by Wagner. For enclosures, see n. 1.



   
   Blicherolsen enclosed a 5 Nov. 1802 dispatch from the Danish chancery describing a 22 Oct. 1802 royal order (1 p.) which decreed that when news of yellow fever in the U.S. had been received, or when no advice to the contrary was received from the Danish minister in the U.S., American vessels lacking health certificates between the beginning of July and year’s end must submit to quarantine. Those with certificates might not communicate with the shore before being visited by the health officer. No American vessels might be piloted in the interim unless they hoisted the green flag. Blicherolsen also enclosed an extract from regulations of 14 Nov. 1800 (3 pp.), ordering the captain of every Danish vessel arriving from a suspicious location or having had contact with a suspicious vessel and not having served quarantine elsewhere to hoist a green warning flag under pain of a fine if no harm resulted and of twelve years’ imprisonment at labor if it did. The penalty for maliciously neglecting the regulations was life at labor in chains. Pilots coming on board such a ship might get a certificate from the captain that the vessel was healthy and free from contagion. Both enclosures were printed in the 18 Apr. 1803 National Intelligencer with the request that they be copied by newspapers in U.S. ports.


